Motion for reargument granted, and upon reargument, the order of this Court entered December 31, 2009 (68 AD3d 1823 [2009]) is vacated, and the motion of defendant for a writ of error coram nobis is denied. Memorandum: Defendant has failed to establish that the representation provided by appellate counsel was constitutionally deficient. Defendant has not demonstrated that appellate counsel overlooked a clear-cut dispositive issue or the absence of any strategic or other legitimate explanation for the decision of appellate counsel not to raise the issues raised by defendant in his motion papers (see People v Borrell, 12 NY3d 365 [2009]). Present — Centra, J.P., Peradotto, Green and Gorski, JJ.